Citation Nr: 1826142	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 percent for a lumbar spine disability prior to March 6, 2009, and in excess of 20 percent from March 6, 2009, to March 31, 2012, to include as due to the combined effects of the Veteran's service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991; from September 11-14, 2001; from December 2001 to September 2003; from January 2004 to January 2005; and from November 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico. 

By way of procedural background, in a June 2013 statement, the Veteran indicated that he was satisfied with the December 2012 rating decision that increased the rating for his lumbar disability to 40 percent.  His disagreement was with the March 31, 2012 effective dates, the date the evidence showed an increase in severity.  Thereafter, in April 2015, the Board denied a schedular rating in excess of 10 percent for the lumbar spine disability for the period prior to March 6, 2009, and denied a schedular rating in excess of 20 percent for the period from March 6, 2009, to March 31, 2012.  The issue of whether extraschedular evaluations were warranted was remanded.  

The Board again remanded the issue in December 2015 because, although the RO determined that an extraschedular referral was unnecessary, it had failed to consider the Veteran's other service-connected disabilities.  Subsequently, the RO readjudicated the issue in a July 2016 supplemental statement of the case (SSOC). 

The Board once again remanded the issue in April 2017.  Although the RO had considered some of the Veteran's other service-connected disabilities, subsequent to the December 2015 remand, it did not consider all of them.  Specifically, the RO had not considered service-connected irritable bowel syndrome, bilateral hearing loss, tinnitus, hypertension, and PTSD.  Accordingly, the Board remanded the claim to ensure substantial compliance with its prior remand instructions. 

In a November 2017 SSOC, the RO evaluated the Veteran's claim with consideration of the combined effects of all of his service-connected disabilities and returned the case to the Board.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has manifested in decreased motion and mobility, pain, weakness, spasms, and lack of stamina. 

2.  The effects of the Veteran's combined disabilities are contemplated by their respective rating criteria. 


CONCLUSION OF LAW

The criteria for an extraschedular rating for a lumbar spine disability, or as due to the combined effects of service-connected disabilities, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, 4.85, 4.86, 4.87, 4.104, 4.114, 4.124a, 4.130, Diagnostic Codes 5003, 5242, 5257, 5260, 5271, 6100, 6260, 7101, 7319, 7346, 8520, 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Extraschedular Consideration

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbar spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is referred for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the Veteran's lumbar spine disability has been rated throughout the period on appeal based on the criteria stated in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  The rating schedule for these Diagnostic Codes, as for all musculoskeletal disabilities, provides disability ratings based on limitation of motion, to include as due to pain and flare-ups.  The rating schedule also contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for disabilities of the spine contemplate a wide variety of manifestations of functional loss.

Here, the Veteran has not identified symptoms outside of the schedular criteria.  In VA examinations from May 2007, May 2009, and June 2012 the Veteran complained of various levels of lumbar pain with occasional flare-ups.  In the May 2009 examination, specifically, the Veteran described a history of decreased motion, spasms, and constant pain with weekly flare-ups, as well as difficulty getting out of bed and exercising due to pain.  The Veteran noted that he was assigned different duties at work due to decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  At the June 2012 examination, the Veteran stated that he had deep lower back pain aggravated by prolonged sitting and standing.  He reported twice weekly flare-ups that caused loss of mobility, as well as occasional radiation of pain to the mid-thigh area.  The examiner found functional loss due to less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

In addition to the examinations, the Veteran's records from San Juan VA Medical Center show intermittent complaints of low back pain, but do not show evidence of other symptoms. 

With regard to complaints of pain radiating into the mid-thigh area, the Veteran is service-connected for radiculopathy of the left lower extremity under 38 C.F.R. §. 4.124a, Diagnostic Code 8520, which contemplates mild paralysis of the sciatic nerve.  The other symptoms reported by the Veteran and identified on examination 

are specifically contemplated by the schedular rating criteria noted above.  The schedular rating criteria, therefore reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's lumbar spine disability that would warrant referral for an extraschedular rating.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral is to be considered when the "collective impact" of the service-connected disabilities is not adequately captured by the schedular ratings. In this regard, in addition to the lumbar spine disability and left lower extremity radiculopathy discussed above, the Veteran has been rated for service-connected irritable bowel syndrome, post-traumatic stress disorder (PTSD), left ankle strain, mild degenerative joint disease of the left knee, bilateral hearing loss tinnitus, arterial hypertension, right knee enthesopathy, and dyspepsia. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, as previously discussed, the schedular rating criteria reasonably describe the Veteran's disability picture regarding the left ankle, left knee, and right knee disabilities.  At May 2007 and November 2011 VA examinations of the knees and ankle, the Veteran complained of pain, particularly during prolonged standing and ambulation.  At the November 2011 examinations, the examiner reported functional loss of the left ankle and bilateral knees due to limited movement, pain on movement, disturbance of locomotion, and intereference with sitting, standing, and weight-bearing.  Records from San Juan VA Medical Center throughout the period on appeal show complaints of pain and difficulty with ambulation.  The schedular rating criteria, therefore reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's left knee, right knee, or left ankle disabilities that would warrant referral for an extraschedular rating.  


Additionally, the Veteran has complained of a stomach condition, with symptoms of gastric distress, associated with the medication he takes for musculoskeletal pain.  See Stomach/Duodenal Conditions Examination, November 2011.  The Veteran has been separately service-connected on a secondary basis for this condition under the analogous symptoms contemplated by the schedular rating criteria for hiatal hernias.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran is also separately rated at 30 percent for irritable bowel syndrome under 38 C.F.R. §4.114, Diagnostic Code 7319.  A June 2012 VA examination identified symptoms of chronic diarrhea, and abdominal distension, with abdominal tenderness on palpation.  Abdominal ultrasounds at that examination did not reveal additional symptoms.  A 30 percent rating under Diagnostic Code 7319 contemplates severe diarrhea with more or less constant abdominal distress.  The Veteran has not identified any additional gastric symptoms that are not already contemplated by the schedular rating criteria, therefore there is nothing exceptional or unusual that would warrant referral for an extraschedular rating. 

Regarding bilateral hearing loss, the schedular rating contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday environment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Similarly, by definition, tinnitus contemplates symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Neither the Veteran, nor the medical records on file, have identified an experience of symptoms beyond the schedular criteria for either bilateral hearing loss or tinnitus.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture and there is nothing exceptional or unusual that would warrant referral for an extraschedular rating. 

Regarding arterial hypertension, the Veteran is rated at 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The schedular rating contemplates "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure 

predominantly 100 or more who requires continuous medication for control."  Records from San Juan VA Medical Center show that the Veteran is regularly monitored for hypertension and that blood pressure readings are consistently below the schedular criteria.  Moreover, the Veteran has not identified any conditions related to arterial hypertension that are not contemplated by the schedular rating criteria.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture and there is nothing exceptional or unusual that would warrant referral for an extraschedular rating.

Regarding PTSD, the Veteran is rated at 30 percent under the General Rating Formula for Mental Disorders (Rating Formula).  That rating describes "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, [and] mild memory loss."  At a November 2013 VA examination the Veteran presented with depressed and anxious mood, recurrent and intrusive recollections, nightmares, and difficulty sleeping.  These symptoms are facets of the very social and occupational difficulties contemplated by the rating schedule.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture and there is nothing exceptional or unusual that would warrant referral for an extraschedular rating.

In summary, the symptomatology for each of the Veteran's disabilities is reasonably described by the schedular rating criteria, or analogous rating criteria, for those disabilities.  Furthermore, the Veteran has not identified or described a collective impact of his service-connected disabilities that is not contemplated by the schedular rating criteria.  Therefore, in the absence of an exceptional or unusual disability picture, the first inquiry of the Thun analysis has not been met and the other inquiries need not be addressed.  Accordingly, referral for extraschedular consideration based on the combined effect of multiple service-connected disabilities is not warranted. 


ORDER

Entitlement to an extraschedular evaluation for a lumbar spine disability prior to March 31, 2012, or for the combined effects of the Veteran's service-connected disabilities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


